Case: 16-6001   Document: 374 Page:
         Case 1:13-cr-10200-GAO     1
                                Document Date
                                         1781Filed:
                                               Filed07/31/2020  Entry
                                                     07/31/20 Page 1 ofID:
                                                                        2 6357000




                 United States Court of Appeals
                                   For the First Circuit
                                      _____________________
  No. 16-6001

                                 UNITED STATES OF AMERICA,

                                              Appellee,

                                                  v.

                                   DZHOKHAR A. TSARNAEV,

                                        Defendant, Appellant.
                                        __________________

                                            JUDGMENT

                                        Entered: July 31, 2020

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows:
  Dzhokhar Tsarnaev's convictions on Counts 13, 15, and 18 are reversed, and the district court is
  directed to enter a judgment of acquittal on those counts. Dzhohkar Tsarnaev's death sentences on
  Counts 4, 5, 9, 10, and 14 are vacated, and the matter is remanded to the district court with
  directions to hold a new penalty-phase trial consistent with the opinion issued this day and with
  Local Rule 40.1(k)(1) of the District of Massachusetts.

         Because the remaining convictions are affirmed, and Dzhokhar Tsarnaev has not
  challenged the many life sentences imposed on those remaining counts, Dzhokhar Tsarnaev will
  remain confined to prison for the rest of his life, with the only remaining question being whether
  the government will end his life by executing him.

                                                       By the Court:

                                                       Maria R. Hamilton, Clerk


  cc:
  Hon. George A. O'Toole
  Robert Farrell, Clerk, United States District Court for the District of Massachusetts
  Dzhokhar A. Tsarnaev
  Judy Clarke
Case: 16-6001   Document: 374 Page:
         Case 1:13-cr-10200-GAO     2
                                Document Date
                                         1781Filed:
                                               Filed07/31/2020  Entry
                                                     07/31/20 Page 2 ofID:
                                                                        2 6357000




  Gail K. Johnson
  Deirdre von Dornum
  Daniel Habib
  David Patton
  Clifford Gardner
  Mia Alyssa Eisner-Grynberg
  Donald Campbell Lockhart
  Joseph Francis Palmer
  Nadine Pellegrini
  William A. Glaser
  Steven D. Mellin
  Matthew R Segal
  Jonathan M. Albano
  Emma D. Hall
  John Remington Graham
  David A. Ruhnke
  Michael J. Iacopino
  Benjamin Silverman
  Megan Wall-Wolff
  George H. Kendall III
  Timothy P. O'Toole
